
	

113 S110 IS: Social Security Lock-Box Act of 2013
U.S. Senate
2013-01-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 110
		IN THE SENATE OF THE UNITED STATES
		
			January 23
			 (legislative day, January 3), 2013
			Mr. Vitter introduced
			 the following bill; which was read twice and referred to the
			 Committee on the
			 Budget
		
		A BILL
		To establish a procedure to safeguard the
		  Social Security Trust Funds.
	
	
		1.Short titleThis Act may be cited as the
			 Social Security Lock-Box Act of
			 2013.
		2.Findings and purpose
			(a)FindingsCongress finds that—
				(1)fiscal pressures will mount as an aging
			 population increases the Government’s obligations to provide retirement income
			 and health services;
				(2)Social Security surpluses should be
			 reserved for strengthening and preserving the Social Security Trust Funds;
			 and
				(3)preserving Social Security surpluses would
			 restore confidence in the long-term financial integrity of Social
			 Security.
				(b)PurposeIt is the purpose of this Act to prevent
			 the Social Security Trust Funds from being used for any purpose other than
			 providing retirement security.
			3.Protection of Social Security Trust
			 Funds
			(a)Protection of Social SecurityTitle III of the Congressional Budget Act
			 of 1974 is amended by adding at the end the following new section:
				
					316.Lock-Box for Social Security(a)Lock-Box for Social Security
							(1)Concurrent resolutions on the
				budget
								(A)In generalIt shall not be in order in the House of
				Representatives or the Senate to consider any concurrent resolution on the
				budget, or an amendment thereto or conference report thereon, that would set
				forth totals for any fiscal year with respect to the Social Security Trust
				Funds that are less than the totals of the Social Security Trust Funds for that
				fiscal year as calculated in accordance with a current services
				baseline.
								(B)Exception(i)Subparagraph (A) shall not apply to the
				extent that a violation of such subparagraph would result from an assumption in
				the resolution, amendment, or conference report, as applicable, of an increase
				in outlays or a decrease in revenues and disbursements relative to the baseline
				underlying that resolution for social security reform legislation for any such
				fiscal year.
									(ii)If a concurrent resolution on the budget,
				or an amendment thereto or conference report thereon, would be in violation of
				subparagraph (A) because of an assumption of an increase in outlays or a
				decrease in revenue relative to the baseline underlying that resolution for
				social security reform legislation for any such fiscal year, then that
				resolution shall include a statement identifying any such increase in outlays
				or decrease in revenues and disbursements.
									(2)Spending and tax legislation
								(A)In generalIt shall not be in order in the House of
				Representatives or the Senate to consider any bill, joint resolution,
				amendment, motion, or conference report if—
									(i)the enactment of that bill or resolution,
				as reported;
									(ii)the adoption and enactment of that
				amendment; or
									(iii)the enactment of that bill or resolution in
				the form recommended in that conference report,
									would cause the totals for any
				fiscal year covered by the most recently agreed to concurrent resolution on the
				budget with respect to the Social Security Trust Funds to be less than the
				totals of the Social Security Trust Funds for that fiscal year as calculated in
				accordance with the current services baseline.(B)ExceptionSubparagraph (A) shall not apply to social
				security reform legislation.
								(b)EnforcementFor purposes of enforcing any point of
				order under subsection (a), the totals of the Social Security Trust Funds for a
				fiscal year shall be the levels set forth in the later of the report
				accompanying the concurrent resolution on the budget (or, in the absence of
				such a report, placed in the Congressional Record prior to the consideration of
				such resolution) or in the joint explanatory statement of managers accompanying
				such resolution.
						(c)Additional Content of Reports Accompanying
				Budget Resolutions and of Joint Explanatory StatementsThe report accompanying any concurrent
				resolution on the budget and the joint explanatory statement accompanying the
				conference report on each such resolution shall include the levels of the
				totals in the budget for each fiscal year set forth in such resolution and of
				the revenues and disbursements in the Social Security Trust Funds.
						(d)DefinitionsAs used in this section, the term
				social security reform legislation means a bill or a joint
				resolution to save social security that includes a provision stating the
				following: For purposes of section 316(a) of the Congressional Budget
				Act of 1974, this Act constitutes social security reform
				legislation..
						(e)Waiver and AppealSubsection (a) may be waived or suspended
				in the Senate only by an affirmative vote of three-fifths of the Members, duly
				chosen and sworn. An affirmative vote of three-fifths of the Members of the
				Senate, duly chosen and sworn, shall be required in the Senate to sustain an
				appeal of the ruling of the Chair on a point of order raised under this
				section.
						(f)Effective
				DateThis section shall cease
				to have any force or effect upon the enactment of social security reform
				legislation.
						.
			(b)Conforming AmendmentThe table of contents set forth in section
			 1(b) of the Congressional Budget and Impoundment Control Act of 1974 is amended
			 by adding after the item for section 315 the following:
				
					
						Sec. 316. Lock-box for social
				security.
					
					.
			4.President’s budget
			(a)Protection of Social SecurityIf the budget of the United States
			 Government submitted by the President under section 1105(a) of title 31, United
			 States Code, recommends totals for any fiscal year with respect to the Social
			 Security Trust Funds that are less than the totals of the Social Security Trust
			 Funds for that fiscal year as calculated in accordance with current services
			 baseline, then it shall include a detailed proposal for social security reform
			 legislation.
			(b)Effective
			 DateSubsection (a) shall
			 cease to have any force or effect upon the enactment of social security reform
			 legislation as defined by section 316(d) of the Congressional Budget Act of
			 1974.
			
